TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00527-CR




Marshall Moreno, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 3013571, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING




C O N C U R R I N G   O P I N I O N


                        I concur in the judgment only.
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   March 10, 2005